Title: From George Washington to Brigadier General Enoch Poor, 22 February 1780
From: Washington, George
To: Poor, Enoch


          
            Sir
            Head Quarters Morris Town 22d Feby 1780.
          
          I was yesterday informed that the enemy had removed their Horse from Staten to York Island—They had also some days ago impressed all the sleighs within their reach in Bergen and carried them over to New York, but they have returned them upon the melting of the snow. It should seem from this that they had had some enterprize in view, which may not yet be totally laid aside. I have thought it prudent to communicate this intelligence to you, that you may put your advanced parties upon their guard and keep every thing in readiness at your Cantonment to give the enemy a proper reception, should you be their

object. I would advise the Officers to avoid drawing together a quantity of Baggage or any kind of Stores, as you may be obliged to change your quarters suddenly upon a move of the enemy. I am &c.
        